CORRECTED

           In the United States Court of Federal Claims
                                        BID PROTEST


                                        )
 TECHNOLOGY INNOVATION                  )
 ALLIANCE LLC,                          )
                                        )
                  Plaintiff,            )            No. 19-1115C
                                        )            (Filed: August 1, 2019)
      v.                                )
                                        )
 THE UNITED STATES OF AMERICA,          )
                                        )
                  Defendant,            )
                                        )
      and                               )
                                        )
 VALIDATEK, INC.,                       )
                                        )
                  Defendant-Intervenor. )
                                        )


                                             ORDER

       ValidaTek, Inc. (“ValidaTek”) has filed a motion to intervene in this bid protest. ECF No.

11. ValidaTek is an awardee in the procurement at issue in this case and therefore may intervene

as of right pursuant to Rule 24(a)(2) of the Rules of the Court of Federal Claims (RCFC) to protect

its substantial economic interest in the contract. See RCFC App. C ¶¶ 8(a)–(b). Accordingly,

ValidaTek’s motion to intervene is hereby GRANTED.


       IT IS SO ORDERED.



                                                    s/ Elaine D. Kaplan
                                                    ELAINE D. KAPLAN
                                                    Judge